Exhibit 10.1

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

AMENDMENT NO. 1 TO

LICENSE AND SETTLEMENT AGREEMENT

THIS AMENDMENT NO. 1 TO LICENSE AND SETTLEMENT AGREEMENT (this “Amendment”)
dated as of February 29, 2012 (the “Amendment Date”), is entered into between
Medicis Pharmaceutical Corporation, a Delaware corporation with an address at
7720 North Dobson Road, Scottsdale, Arizona 85256 on behalf of itself and its
Affiliates (collectively, “Medicis”), and Ranbaxy Inc., a Delaware corporation
with an address at 600 College Road East, Princeton, New Jersey 08540 and
Ranbaxy Laboratories Limited, a corporation organized under the laws of the
Republic of India with an address at Plot 90, Sector 32, Gurgaon (Haryana) India
- 122001, on behalf of themselves and their respective Affiliates (collectively,
“Ranbaxy”).

WHEREAS, the parties previously entered into that certain License and Settlement
Agreement dated as of May 4, 2010 (the “Agreement”);

WHEREAS, the parties wish to amend the Agreement in certain respects on the
terms and conditions set forth herein.

NOW THEREFORE, capitalized terms not defined in this Amendment shall have the
meaning ascribed in the Agreement, and the parties hereby agree as follows:

1. Section 1.16 of the Agreement is hereby amended and restated in its entirety
as follows:

1.16 “Ranbaxy NDA” means New Drug Application *** seeking approval to market the
Ranbaxy Product and any supplements or amendments to such New Drug Application.

2. Section 1.17 of the Agreement is hereby amended by adding the following new
sentence to the end of Section 1.17:

***.

3. ***.

4. This Amendment shall be effective for all purposes as of the Amendment Date.
Except as expressly modified herein, the Agreement shall continue to remain in
full force and effect in accordance with its terms, including, without
limitation, all volume limitations on sales of Ranbaxy Product (see, e.g.,
Section 3.1.5), the right of first offer (see, e.g., Section 3.5) and payment
terms and audit rights (see, e.g., Section 4).

5. This Amendment may be executed in counterparts, each of which shall be deemed
to be an original and together shall be deemed to be one and the same document.



--------------------------------------------------------------------------------

6. In any action brought regarding the validity, construction and enforcement of
this Amendment, it shall be governed in all respects by the laws of the State of
Delaware, without regard to the principles of conflicts of laws. The federal and
state courts in the State of Delaware shall have jurisdiction over the parties
hereto in all matters arising hereunder and the parties hereto agree that the
venue with respect to such matters will be a state or federal court in the State
of Delaware.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective duly authorized representatives effective as of the Amendment
Date.

 

RANBAXY LABORATORIES LIMITED     MEDICIS PHARMACEUTICAL CORPORATION By:  

/s/ Rajiv Gulati

    By:  

/s/ Richard D. Peterson

Name:   Rajiv Gulati     Name:   Richard D. Peterson Title:   President Global
Pharmaceuticals     Title:   Executive VP, CEO & Treasurer RANBAXY INC.      
By:  

/s/ Authorized Signatory

      Name:   Authorized Signatory       Title:   Regional Director      